                 Case 19-12153-KBO              Doc 613        Filed 08/07/20        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                                Chapter 7
BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1
                                                                Case No. 19-12153 (KBO)

                  Debtors.                                      (Jointly Administered)

                                                                Re: Docket No. 590

                             ORDER GRANTING
         MOTION OF GEORGE L. MILLER, CHAPTER 7 TRUSTEE, TO APPROVE
           SETTLEMENT AGREEMENT WITH KLEIN STEEL SERVICE INC.

                  Upon consideration of the Motion of George L. Miller, Chapter 7 Trustee, to

Approve Settlement Agreement with Klein Steel Service Inc. (the “Motion”) of George L. Miller,

chapter 7 trustee (the “Trustee”) to the estates of the above-captioned debtors (the “Debtors”),

for entry of an order (this “Order”), pursuant to sections 105(a) and 363(b) of the Bankruptcy

Code and Bankruptcy Rule 9019, to approve the Settlement Agreement and Mutual Release (the

“Settlement Agreement”)2 between the Trustee and Klein Steel Service Inc. (“Klein,” and

together with the Trustee, the “Parties”), a copy of which is attached to this Order as Exhibit 1;

the Court having reviewed the Motion and the Settlement Agreement and having considered the

record with respect to the Motion; the Court having found that (a) the Court has jurisdiction over

this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,

2012, and that this Court may enter a final order consistent with Article III of the United States

Constitution, (b) this is a core proceeding pursuant to 28 U.S.C. § 157(b), (c) notice of the


1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are

Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).
The Debtors’ former location was: 138 Highway 3217, LaPlace, Louisiana 70068.
2
  Capitalized terms not defined herein have the meanings used in the Motion or Settlement Agreement, as
applicable.
                Case 19-12153-KBO             Doc 613      Filed 08/07/20     Page 2 of 2




Motion was sufficient under the circumstances and in full compliance with Bankruptcy Rule

2002 and the local rules of this Court, (d) the Settlement Agreement (i) is the product of good

faith, arms’ length negotiations among the Parties, without collusion, (ii) is fair, reasonable,

appropriate and in the best interests of the Debtors’ estates and (iii) represents a sound exercise

of the Trustee’s business judgment and (e) each of the Parties to the Settlement Agreement

provided sufficient consideration for the transactions contemplated by the Settlement Agreement;

and the Court having determined that the legal and factual bases set forth in the Motion and at

the Hearing establish just cause for the relief granted herein; IT IS HEREBY ORDERED THAT:

                 1.          The Motion is granted as set forth herein.

                 2.          The terms of the Settlement Agreement attached hereto as Exhibit 1 are

APPROVED in their entirety pursuant to sections 105(a) and 363(b) of the Bankruptcy Code and

Bankruptcy Rule 9019.

                 3.          The Parties are hereby authorized to take such additional actions or

execute such additional documents as are necessary or appropriate to implement the terms of the

Settlement Agreement.

                 4.          Notwithstanding the possible applicability of Rules 6004, 7062, or 9014 of

the Bankruptcy Rules, any other Bankruptcy Rule, this Order shall be immediately effective and

enforceable upon its entry and there shall be no stay of effectiveness or execution of this Order.

                 5.          The Court shall retain exclusive jurisdiction over any and all matters

arising from or related to the implementation, interpretation, or enforcement of the Settlement

Agreement or this Order.




    Dated: August 7th, 2020                                KAREN B. OWENS
    Wilmington, Delaware                                   UNITED STATES BANKRUPTCY JUDGE



DOCS_DE:229655.2 57095/001
